     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:18-cv-00944-GSA
13   JAMES HAVSGAARD,                               )
                                                    )
14                   Plaintiff,                     )       JOINT STIPULATION AND ORDER
                                                    )       FOR EXTENSION OF TIME FOR
15          vs.                                     )       DEFENDANT TO RESPOND TO
     NANCY A. BERRYHILL,                            )       PLAINTIFF’S OPENING BRIEF.
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from June 11, 2019 to June

22   28, 2019. This is Defendant’s third request for extension Good cause exists to grant Defendant’s

23   request for extension. As the Court is aware, Counsel for Defendant (Counsel) had multiple
24   family tragedies last month, including the death of her two cousins, and uncle, and a family

25   friend. Counsel has also been taking care of her elderly mother, who had surgery in late May
26   and another follow up surgery last week. In addition, Counsel has over 100+ active matters,

27   which require two or more dispositive motions per week until August. In addition, Counsel has
28   had migraine symptoms, which includes impaired vision, as of the current filing deadline. As
     JS for Extension of Time and PO,                         Case No. 1:18-cv-00944-GSA

                                                        1
 1   such, Counsel respectfully requests additional time to adequately review the transcript and
 2   respond to the issues raised in Plaintiff’s Opening Brief. Defendant makes this request in good
 3   faith with no intention to unduly delay the proceedings. Defendant apologizes for the belated
 4   request for extension, but made this request as soon as reasonably practicable. The parties
 5   further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 6   Respectfully submitted,
 7
     Dated: June 11, 2019                         /s/ * Jonathan Pena
 8
                                                  (*as authorized by email on June 11, 2019)
 9                                                JONATHAN PENA
                                                  Attorney for Plaintiff
10
11
     Dated: June 11, 2019                         MCGREGOR W. SCOTT
12
                                                  United States Attorney
13                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
14                                                Social Security Administration
15
16                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
17                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
18
19
20   IT IS SO ORDERED.

21       Dated:     June 12, 2019                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
     JS for Extension of Time and PO,                    Case No. 1:18-cv-00944-GSA

                                                     2
